IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

REGINALD BRYANT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0667

STATE OF FLORIDA,

     Respondent.
__________________________/

Opinion filed March 11, 2016.

Petition for Writ of Nunc Pro Tunc -- Original Jurisdiction.

Reginald Bryant, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The “petition for writ of nunc pro tunc” is treated as a petition for writ of

habeas corpus, and is denied without prejudice to petitioner presenting his claim to

the lower tribunal.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.